            Case 5:20-mj-00097-DW Document 1 Filed 05/05/20 Page 1 of 11 PageID #: 1
 AO 106 (Rev. 04/10) Application for a Search Warrant


                                       UNITED STATES DISTRICT COURT
                                                                     for the
                                                          District of South Dakota

              In the Matter of the Search of
          (Briefly describe the property to be searched               )
           or identify the person by name and address)                         Case No. 5 : 20-mj-97
                                                                      )
   The person or body of Patrick Fire Thunder for photographs of any )
injuries, two buccal swabs from the person of Patrick Fire Thunder, the)
  clothing belonging to Patrick Fire Thunder and the search of a black )
Chevrolet Silverado license plate P0350 currently in Oglala Sioux Tribe
                 Department of Public Saf�f'f�A IO
                                                        T N FOR A          SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  See Attached Affidavit

 located in the                    ---- District of -          - - South Dakota
                                                               · --------    ·· -    -
                                                                                     --
                                                                                           , there is now concealed (identify the
 person or describe the property to be seized):
  See Attached Affidavit

           The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
                r/ evidence of a crime;
                r/ contraband, fruits of crime, or other items illegally possessed;
                � property designed for use, intended for use, or used in committing a crime;
                0 a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
            Code Section                                                      Offense Description
        18 U.S.C. §§ 113(a)(6) and                 Assault Resulting in Serious Bodily Injury
        1153

           The application is based on these facts:



           ri Continued on the attached sheet.
           0 Delayed notice of_ _days (give exact ending date if more than 30 days:----- ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                                          Printed name and title

 Sworn to before me via reliable electronic

 communication. Date: 5-5-2020 at 2:00 PM
                                                                                            Judge 's signature

 City and state: Rapid City, SD                                               Daneta Wollmann, U.S. Magistrate Judge
                                                                                          Printed name and title
  Case 5:20-mj-00097-DW Document 1 Filed 05/05/20 Page 2 of 11 PageID #: 2




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            WESTERN DISTRICT


  IN THE MATTER OF THE SEARCH OF:               CR 5:20-mj-97

  The person or body of Patrick Fire            AFFIDAVIT IN SUPPORT OF
  Thunder for photographs of any injuries,      SEARCH WARRANT APPLICATION
  two buccal swabs from the person of
  Patrick Fire Thunder, the clothing            FILED UNDER SEAL
  belonging to Patrick Fire Thunder and
  the search of a black Chevrolet Silverado
  license plate P0350 currently in Oglala
  Sioux Tribe Department of Public Safety
  custody.

State of South Dakota    )
                         ) ss
County of Pennington     )

        I, Laddimer Clifford, Criminal Investigator with the Oglala Sioux Tribe,

being duly sworn, states as follows:

                 INTRODUCTION AND AGENT BACKGROUND

        1.   I am an investigative or law enforcement officer of the United States,

within the meaning of 18 U.S.C. § 2510(7) and am empowered by law to conduct

investigations of and to make arrests for offenses enumerated in 18 U.S.C. §

2516.

        2.   I have been a Criminal Investigator (CI) with the OST since January

2020. Prior to being hired as a CI, I was employed as a Lieutenant by the Oglala

Sioux Tribe Department of Public Safety (OST DPS). I have approximately 28

years of law enforcement experience.      I am currently assigned to investigate

Federal criminal violations occurring on the Pine Ridge Reservation.
  Case 5:20-mj-00097-DW Document 1 Filed 05/05/20 Page 3 of 11 PageID #: 3




      3.    The information set forth below is based upon my knowledge of an

investigation conducted by the Oglala Sioux Tribe, and the investigation of other

law enforcement agents and officers. I have not included each and every fact

obtained pursuant to this investigation, but have set forth those facts that I

believe are essential to establish the necessary probable cause for the issuance

of the search warrant.

      4.    I make this affidavit in support of an application for a search warrant

for the person or body of Patrick Fire Thunder for photographs of any injuries,

two buccal swabs from the person of Patrick Fire Thunder, the clothing belonging

to Patrick Fire Thunder seized on April 19, 2020, and the search of a black

Chevrolet Silverado license plate P0350 currently in the custody of the OST DPS.

                ITEMS TO BE SEARCHED FOR AND SEIZED:

      5.    This affidavit is submitted in support of an application in support of

an application for a search warrant for the person or body of Patrick Fire Thunder

for photographs of any injuries, two buccal swabs from the person of Patrick Fire

Thunder, the clothing belonging to Patrick Fire Thunder seized on April 19, 2020,

and the search of a black Chevrolet Silverado license plate P0350 currently in

the custody of the OST DPS.

      6.    Your affiant believes there is probable cause to search Patrick Fire

Thunder’s person for photographs of evidence of injuries based on Gallego’s

statement that Yellow Horse attacked Fire Thunder first.        Your affiant also

believes there is probable cause to search Fire Thunder’s person for two buccal


                                        2
  Case 5:20-mj-00097-DW Document 1 Filed 05/05/20 Page 4 of 11 PageID #: 4




swabs in order to compare his DNA to DNA left at the scene of the crime, as well

as Fire Thunder’s clothing that was seized on April 19, 2020. Finally, your affiant

believes there is evidence to search the black Chevrolet Silverado for evidence of

a crime involving the assault of Dale Yellow Horse.

                               PROBABLE CAUSE

      7.    On April 18, 2020, at approximately 9:30 PM, Oglala Sioux Tribe

Department of Public Safety (OSTDPS) Officers Naca Charging Crow and Andrew

Twiss responded to a fight call at Traci Gallego’s residence. Gallego’s residence

is within the exterior boundaries of the Pine Ridge Reservation and is

approximately 2 miles west of Pine Ridge Village.       Your affiant learned that

Gallego asked Robert Morrison to call OST DPS to report that Dale Yellow Horse

and Patrick Fire Thunder got into a fight outside of her residence in Pine Ridge.

      8.    Your affiant learned that when officers arrived on scene they

observed Dale Yellow Horse lying on the ground outside Gallego’s residence.

Yellow Horse had blood on his shirt, one of his shoes and one of his socks.

Additionally, your affiant observed blood on wooden pallets outside the

residence, the front passenger’s side tire of the Chevrolet Silverado, as well as

the passenger’s side door of the truck and all over the ground outside of the

residence. Your affiant office collected swabs from the blood on the ground and

on the truck. Your affiant learned from a review of Officer Twiss’ report that

Yellow Horse had a “cut” or what appeared to be as a stab wound near his jaw

and a hole in his shirt. Your affiant learned that Officer Twiss lifted Yellow


                                        3
  Case 5:20-mj-00097-DW Document 1 Filed 05/05/20 Page 5 of 11 PageID #: 5




Horses’ shirt and noticed a second wound on his chest. Your affiant learned that

officers moved Yellow Horses’ body and found a black folding knife with blood on

it lying near Yellow Horse. Your affiant learned that Officer Twiss assisted Yellow

Horse onto a gurney and that as Yellow Horse’s neck moved, blood emptied from

Yellow Horses’ neck.

      9.    Officers heard movement from within Gallego’s residence, however,

when law enforcement knocked on the door no one answered. Officers then

heard a male say, “help me,” and forced entry into the residence.

      10.   Your affiant learned that officers located Robert Morrison, who had

fallen on the floor and could not get up, as well as David American Horse who

was asleep on a bed. Morrison is usually confined to a wheel chair and is very

slow and not very mobile.      Your affiant learned that officers learned from

Morrison that Gallego came into the house and said that Yellow Horse and Fire

Thunder got into a fight and that she (Gallego) needed to leave presumably

because police were on their way.

      11.   Your affiant learned that when OST DPS officers arrived, Fire

Thunder and Gallego had fled, and that Fire Thunder left his vehicle behind at

his residence.

      12.   Your affiant learned that Yellow Horse was transported to Indian

Health Services Hospital in Pine Ridge and then life-flighted to Rapid City

Regional Hospital. Your affiant learned from Federal Bureau of Investigation FBI

Special Agent (SA) Christian Corwin who learned from Morrison that Yellow


                                        4
  Case 5:20-mj-00097-DW Document 1 Filed 05/05/20 Page 6 of 11 PageID #: 6




Horse’s carotid artery was severed and that he had several emergent surgeries

to relieve pressure on his brain. Your affiant is aware that Yellow Horse is still

in the hospital and that he will suffer from long term injuries as a result of the

assault.

      13.   Your affiant interviewed Gallego on April 19, 2020, at approximately

2:45 P.M. Gallego stated that she did not see anything and that she went to a

cousin’s residence following the stabbing incident.

      14.   Your affiant then spoke with Robert Morrison at Lynn Salway’s

a/k/a Lynn Mousseaux’s residence. Morrison told your affiant that the group

had been drinking vodka on April 18, 2020 and that he was inside when the fight

occurred.   Your affiant learned from Morrison that Gallego came into the

residence two times.     The first time, Gallego told Morrison to call for an

ambulance. The second time, Gallego told Morrison to call the police. After

Gallego told Morrison to call the police, Gallego was not seen again.

      15.   On the evening of April 19, 2020, your affiant returned to Gallego’s

residence in order to have a forensic mapping done of the scene. At that time,

Fire Thunder exited the house and turned himself in. Fire Thunder was arrested

and transported to the Justice Center in Pine Ridge. Fire Thunder was advised

of his Miranda rights and indicated that did not wish to speak. Your affiant

asked Fire Thunder where his clothes were and Fire Thunder stated that his

clothes were inside. Gallego provided the clothing to your affiant and your affiant




                                        5
  Case 5:20-mj-00097-DW Document 1 Filed 05/05/20 Page 7 of 11 PageID #: 7




requests a search warrant authorizing the search and seizure of the clothing for

evidence in the form of DNA.

      16.   Following Fire Thunder’s surrender, your affiant and SA Corwin

interviewed Gallego at her residence. Gallego stated that they were all drinking

at her house. Those drinking at her house included David American Horse,

Robert Morrison, Dale Yellow Horse, Patrick Fire Thunder and Gallego. Gallego

stated that Yellow Horse and Fire Thunder left in the Chevrolet Silverado to sell

a Nintendo Switch. Gallego, American Horse and Morrison were at the table

when she heard “hollering” outside. Gallego exited the residence and saw Yellow

Horse on the ground on a small hill near her house. Gallego told your affiant

that Fire Thunder told her that (Dale) attacked him (Fire Thunder) first. Gallego

stated that she fled to her cousin Becky’s residence near a water tower. Gallego

then advised that she did not go to Becky’s residence, and that she drove to a

friend’s residence, Lahoma Crazy Thunder, who lives just up the road from

Gallego’s residence. Gallego denied taking Fire Thunder with her.

      17.   Your affiant learned that Morrison and Yellow Horse are married to

one another and that Gallego and Fire Thunder are husband and wife.

      18.   Your affiant learned that Yellow Horse sustained serious bodily

injury as a result of his assault by Fire Thunder.

      19.   Your affiant is requesting a search warrant authorizing the search

and seizure of photographs of Fire Thunder’s person based on Gallego’s

statement that Fire Thunder acted in self-defense. Additionally, based on the


                                        6
  Case 5:20-mj-00097-DW Document 1 Filed 05/05/20 Page 8 of 11 PageID #: 8




blood located at the scene and truck and on Fire Thunder’s clothing, your affiant

is requesting two buccal swabs from Fire Thunder to determine the identity of

the source of the blood at the scene and on Fire Thunder’s clothing.

      20.    Your affiant is aware that Fire Thunder is an enrolled member of the

Oglala Sioux Tribe.

      21.    Based upon your affiant’s training and experience, your affiant is

aware that evidence in the form of deoxyribonucleic acid (DNA) is contained in the

head hair, skin, semen, blood, and saliva in human bodies. Saliva and other

substances can be used to determine the identity of the contributor of a blood

sample.

      INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

      22.    Your affiant is requesting a search warrant for photographs of the

person or body of Patrick Fire Thunder for evidence of any injuries, two buccal

swabs from the person of Patrick Fire Thunder, the clothing belonging to Patrick

Fire Thunder, and the search of a black Chevrolet Silverado license plate P0350

currently in the custody of the Oglala Sioux Tribe Department of Public Safety.

                      REQUEST FOR SEALING OF MATTER

      23.    I request that the Court order sealing this case until further order of

the Court.    The documents filed in the case discuss an ongoing criminal

investigation that is neither public nor known to all the targets of the

investigation. Accordingly, there is good cause to seal these documents because

their premature disclosure may give targets an opportunity to destroy or tamper


                                         7
  Case 5:20-mj-00097-DW Document 1 Filed 05/05/20 Page 9 of 11 PageID #: 9




with evidence, change patterns of behavior, notify confederates, or otherwise

seriously jeopardize the investigation.

                                  CONCLUSION

      24.   Based on your affiant training and experience, and the facts as set

forth in this affidavit, there is probable cause to believe that a crime - Assault

Resulting in Serious Bodily Injury occurred, in violation of 18 U.S.C. §§ 113(a)(6)

and 1153, and that there is probable cause to search the person or body of

Patrick Fire Thunder for photographs of any injuries as well as two buccal swabs

from the person of Patrick Fire Thunder, the clothing belonging to Patrick Fire

Thunder, and the search of a black Chevrolet Silverado license plate P0350

currently in the custody of the Oglala Sioux Tribe Department of Public Safety.


      Dated:   5-5-2020
                                        iminal Investi or Laddimer
                                      Clifford Oglala 1oux Tribe


SUBSCRIBED and SWORN via reliable electronic means
this 5th day of May, 2020.



DANETA WOLLMANN
U.S. MAGISTRATE JUDGE




                                          8
               Case 5:20-mj-00097-DW Document 1 Filed 05/05/20 Page 10 of 11 PageID #: 10


AO 93 (Rev. 11/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                            for the
                                                                 District of South Dakota

                  In the Matter of the Search of                                )
              (Briefly describe the property to be searched                     )
               or identify the person by name and address)                      )       Case No.   5:20-mj-97
 The person or body of Patrick Fire Thunder for photographs of any injuries,
                                                                             )
    two buccal swabs from the person of Patrick Fire Thunder, the clothing
     belonging to Patrick Fire Thunder and the search of a black Chevrolet   )
 Silverado license plate P0350 currently in Oglala Sioux Tribe Department of)
                             Public Safety custody.
                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                             District of            South Dakota
(identify the person or describe the property to be searched and give its location):


      The person or body of Patrick Fire Thunder for photographs of any injuries, two buccal swabs from the person of
      Patrick Fire Thunder, the clothing belonging to Patrick Fire Thunder and the search of a black Chevrolet
      Silverado license plate P0350 currently in Oglala Sioux Tribe Department of Public Safety custody.

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

         Evidence of a crime of Assault Resulting in Serious Bodily Injury, in violation of 18 U.S.C. §§ 113(a)(6) and 1153, as
      outlined in the affidavit in support of the search warrant, which is incorporated herein by this reference.

         I find that the affidavit, or any recorded testimony, establishes probable cause to search and seize the person or
      property.

        YOU ARE COMMANDED to execute this warrant on or before                   May 19, 2020          (not to exceed 14 days)
      X
      0 in the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                       Daneta Wellmann
                                                                                                     (United States Magistrate Judge)

     0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     0 for_ _days (not to exceed 30) 0 until, the facts justifying, the later specific date of


Date and time issued:             05/05/2020 2:00 pm
                                                                                                             Judge's signature

City and state:             Rapid City, SD                                                   Daneta Wellmann, U.S. Magistrate Judge
                                                                                                           Printed name and title


                                                                                       CC: AUSA, Poppen
              Case 5:20-mj-00097-DW Document 1 Filed 05/05/20 Page 11 of 11 PageID #: 11


AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                    Return
Case No.:                                Date and time warrant executed:         Copy of warrant and inventory left with:
  5:20-mj-97
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                 Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                        Executing officer's signature



                                                                                           Printed name and title
